Title: To James Madison from William C. C. Claiborne, 30 September 1803
From: Claiborne, William C. C.
To: Madison, James


					
						Sir,
						Near Natchez September 30th. 1803.
					
					In my letter of the 7th: Instant, I advised you, that many of the Citizens of this Territory, were surveying Lands West of the Mississippi, with a view, as I apprehended, to obtain fraudulent Titles for the same from the Spanish Government.  I now enclose you a copy of a Letter, which I addressed to Mr. Clark on this subject, as also of his answer.  It seems that Captain Vidal has no authority to grant Lands or even to authorise a Location, but Nevertheless by and with his Consent, some Citizens of this Territory are daily engaged in making surveys in his (Vidals) District.  I have a good opinion of Manuel De Salcedo the Governor General of Louisiana; many Letters have passed between us, and I think him a candid, honest man.
					With the Character of Morales the Intendant, (who it seems has authority to grant Lands) I am not so well acquainted: but if frauds should be practiced, I will endeavour to Learn their extent.
					All the vacant Lands in West Florida will very shortly be Located and Patented; this Tract of Country has become valuable from an opinion which is entertained that it is either already included in the Cession to the United States, or will be purchased by Mr. Monroe.  With Esteem & Respect I am Sir yr. Hble. servt.,
					
						William C. C. Claiborne
					
					
						P.S. If Spain ceded to France Louisiana as the same was formerly possessed by France, there is no doubt, but the greater part of what is now termed West Florida is included.  It is a fact, I believe generally admitted that Louisiana when possessed by France, extended to the River Perdido, which is East of the Mobile, and falls into the Ocean, about 12 Miles West of the Bay of Pensacola.
						
							W. C. C. Claiborne
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
